MEMORANDUM**
Maria Guadalupe Arroyo-Gomez, a native and citizen of Mexico, petitions for *156review of the Board of Immigration Appeals’ (“BIA”) order vacating an immigration judge’s (“IJ”) decision granting her application for cancellation of removal.
We lack jurisdiction to review the BIA’s discretionary determination that petitioner failed to demonstrate the requisite “exceptional and extremely unusual hardship” pursuant to 8 U.S.C. § 1229b(b)(l)(D). See id. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir. 2003) .
We similarly lack jurisdiction over petitioner’s contention that the BIA denied her due process by failing to remand her case to the IJ to review the evidence under the new standard for “exceptional and extremely unusual hardship” announced in Matter of Andazola, 23 I. & N. Dec. 319, 2002 WL 1001048 (BIA 2002) (en banc), because she did not raise this request before the BIA and thereby failed to exhaust her administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 676-78 (9th Cir. 2004) .
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.